Title: To Thomas Jefferson from Horatio Gates, 7 January 1803
From: Gates, Horatio
To: Jefferson, Thomas


          
            Dear Sir
            Rose Hill 7th: January, 1803.
          
          Feeling an irresistable impulse for the Glory of your Administration; & convinced your Friendship will Pardon the Intrusion; I cannot forbear addressing you upon the present Political Crisis.—The Governour, & the Intendant of New Orleans, in shutting that Port, & refusing a depot for our Produce down the River; Strikes me as a preconcerted Measure between the Ministers of France & Spain; but principally of France; who Dictates what she pleases to her pittifull Neighbour; I presume therefore to think, that the Wisest Conduct on our part would be to feel the Pulse of the French Rulers upon that Subject. In the mean time order Strong hold to be taken of the Natches, and particularly of the Post where Fort Rosalie formerly Stood; See what Charlevoix wrote so long ago upon that Subject; you have a person here, or in France, to whom you can give your confidence, to Sound the Rulers of that Nation, upon this most interesting National Subject; for I would not commit it to the Formality of going through the Organ of our Ambassador at that Court; The person might also be charged, to know if the Rulers would be Inclined to Sell the Right of France to Louisiana! The Government of France must at the present Moment be under many Embarrasments, such as, Raising a Fleet, St: Domingo, The Indemnities, The Mediterranean, & above all The Greedy Eye she casts upon The English Possessions in the East Indies;—If for the sake of Money, The Government of France could be induced to part with Their Right to Louisiana, & Possession of so much of it, as will Answer our purpose, can be Obtain’d; Ten Millions of Dollars would be a cheap Purchase for the U. States. This Purchase, would put all Future Contention with France, or Spain, to so remote a distance, that all attempts thereafter to Wrest the possession from The US, would be utterly impracticable. The following is what Charlevoix says with regard to the post at The Natches;
          “Fort Rosalie in the Country of The Natches, was at first pitched upon for the Metropolis of this Colony; but though it be necessary to begin by a settlement near the Sea; yet, if ever Louisiana comes to be in a Flourishing Condition, as it may well be; it appears to me, that the Capital of it cannot be better Situated than at this place; it is not Subject to Inundations of The River; the Air is pure, The Country very extensive; The Land, fit for everything, & well watered; it is not at too great a distance from the Sea, and nothing hinders Vessels to go up to it; In fine, it is within reach of every place intended to be Settled. Charlevoix His: de la N: France III Vol: 415.”
          After The Natches, Our Fort upon the Tom Bec Bee, should have our Secondary Attention; & be well Secured; These Posts, with the Strength of the Settlements to protect them, in a very few Years would become Hors D’insulte, which is Obtaining every thing for The UStates.
          As you have no time to throw away, I only request to know that you receive this in due course by The Post, and that you are yet disposed to Honour the Writer with your regard. with the most disinterested, and Sincere Attachment to You; He remains your Faithfull, & Obedient Servant,
          
            Horatio Gates
          
        